 1   William A. Richards #013381
 2   Alan S. Baskin #013155
     Shayna G. Stuart #034819
 3   BASKIN RICHARDS PLC
     2901 N. Central Avenue, Suite 1150
 4
     Phoenix, Arizona 85012
 5   Telephone No. 602-812-7979
     Facsímile No. 602-595-7800
 6   E-mail: brichards@baskinrichards.com
 7            alan@baskinrichards.com
             sstuart@baskinrichards.com
 8   Attorneys for Plaintiff Laney Sweet, an individual, on her
     own behalf and as guardian of Plaintiffs E.S. and N.S.,
 9
     and as representative of the Plaintiff Estate of Daniel Shaver
10
                              IN THE UNITED STATES DISTRICT COURT
11
                                 FOR THE DISTRICT OF ARIZONA
12
     Laney, Sweet an individual, et al.,               Case No. 2:17-cv-00152-PHX-GMS
13                                                     LEAD CASE
                                         Plaintiffs,
14
     v.                                                CONSOLIDATED WITH:
15                                                     Case No. 2:17-cv-00715-PHX-GMS
     City of Mesa, et. al.,
16                                                     REPLY IN SUPPORT OF SWEET
                                       Defendants.     PLAINTIFFS’ EXPEDITED MOTION
17
                                                       FOR PROTECTIVE ORDER
18   Grady Shaver, et. al.,                            AGAINST THE BRAILSFORD
                                                       DEFENDANTS’ SUBPOENA DUCES
19
                                         Plaintiffs,   TECUM TO SETEC
20                                                     INVESTIGATIONS, INC.
     v.
21                                                     (Oral Argument Requested)
22   City of Mesa, et al.,

23                                     Defendants.
24          The main question posed by this Motion is whether a subpoena that seeks production of
25   virtually all the data accumulated over multiple years on Ms. Sweet’s Samsung cell phone
26   without any reference to dates, subjects, or parties involved in this case can possibly pass muster
27   under the discovery restrictions imposed under Rules 26(b) and 45(d), (e), Fed.R.Civ.P. The
28   relevant law confirms that it cannot; the subpoena is facially overbroad, need not be answered,
                                      1
                                          and should be quashed. See, e.g., Rivera v. Robinson, No. 18-14005, 2019 U.S. Dist. LEXIS
                                      2
                                          83827, at *10-11 (E.D. La. May 16, 2019) (demand for cloning or downloading full contents
                                      3
                                          of cell phone was “overly broad, not relevant or proportional”); Russell v. Kiewit Corp., No.
                                      4
                                          18-2144-KHV, 2019 U.S. Dist. LEXIS 93078, at *7-8 (D. Kan. June 4, 2019) (sustaining
                                      5
                                          objection to facially overly broad request for entire e-mail account); Shinedling v. Sunbeam
                                      6
                                          Prods., No. ED CV 12-438-CJC (SPx), 2013 U.S. Dist. LEXIS 198466, at *5-8 (C.D. Cal. Sep.
                                      7
                                          13, 2013) (request for the complete Facebook accounts of decedent and surviving spouse was
                                      8
                                          overbroad). The Brailsfords offer no caselaw supporting such a sweeping subpoena untethered
                                      9
                                          to any disputed claims or facts, and they offer no cogent explanation of how they met their
                                     10
                                          simple responsibility to limit the subpoena to discoverable matters. Their answer that
                                     11
                                          somewhere within the unlimited production they may find records that actually relate to
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                          particular disputed issues is not sufficient. Parties cannot justify a pure fishing expedition into
                                     13
                                          broad swaths of personal and confidential information by arguing that a few of the fish caught
                                     14
                                          by their net may actually be appropriate subjects for discovery.
                                     15
                                                 The secondary issue here is how the Brailsfords can justify even sending such a
                                     16
                                          subpoena when it facially violates the Court’s March 3, 2020 Order creating a specific process
                                     17
                                          for retrieval of limited data from the phone – a process the Court designed to protect “Plaintiff
                                     18
                                          [Laney Sweet]’s interest in privileged communications or irrelevant discovery.” [Doc. 396, at
                                     19
                                          p.2, lns. 10-13]. The Brailsfords answer with just a series of charged, generic, and false
                                     20   allegations of “obstruction” and “relentless delays” and “bombard[ing]” motion practice
                                     21   “designed to attack, frustrate and delay”, along with “efforts to subvert the discovery process.”
                                     22   [Doc. 437 (Response), at p.2, lns. 1-8; p.17, lns. 13-15]. But the Brailsfords cite no specific
                                     23   examples to back up those serious allegations, and they are debunked by the exhibits they did
                                     24   attach and the case record which includes no such motions by the Sweet Plaintiffs.
                                     25          Most strikingly, the case record proves the Sweet Plaintiffs did not engage in a “pattern
                                     26   of delay and efforts to subvert the discovery process [that] forced [the] Brailsford Defendants
                                     27   to issue the Subpoena” [Doc. 437, at 17]. Instead, when the Brailsfords filed their Notice of
                                     28   Intent to Serve Subpoena on Setec Investigations [Doc. 411] on March 23, 2020, it was less

                                                                                          2
                                      1
                                          than three weeks after the Court had issued its March 3, 2020 Order setting the phone search
                                      2
                                          procedure for the Brailsfords, and it was just five days after the Sweet Plaintiffs had complied
                                      3
                                          with that Order by sending the Brailsfords and other Defendants a formal proposed search
                                      4
                                          protocol, and it was even one day before any of the Defendants had responded to the Sweet
                                      5
                                          Plaintiffs’ proposed search protocol with objections and their proposed alternatives. [See Doc.
                                      6
                                          437 (Exhibit 1), at pp. 6-7 (e-mail from Sweet Plaintiffs’ counsel dated March 19, 2020) and
                                      7
                                          pp. 4-5 (e-mail from Mesa Defendants’ counsel dated March 24, 2020)]. The Court may justly
                                      8
                                          question the good faith of the Brailsfords claiming that some delay by the Sweet Plaintiffs
                                      9
                                          “forced” them to serve the overly broad subpoena when their own exhibits show the Sweet
                                     10
                                          Plaintiffs were timely and fully complying with the March 3, 2020 Order and were still awaiting
                                     11
                                          the Defendants’ input so development of the phone search protocol could proceed. This type of
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                          misrepresentation of the record to justify demonizing accusations against the Sweet Plaintiffs,
                                     13
                                          along with the several other similar examples in the Response, justifies an order quashing the
                                     14
                                          subpoena and the award of expenses, including attorneys’ fees, that the Sweet Plaintiffs’ seek.
                                     15
                                          I.     The Brailsfords Offer No Justification for the Over Breadth, Irrelevance, and
                                     16          Disproportionality of Their Subpoena.

                                     17          The Brailsfords do not contest the precedent holding that requests for broad or general
                                     18   categories of information or materials that are not tied to specific subjects or events or time
                                     19   periods relevant to the claims and defenses in the case are overly broad, improperly seek
                                     20   irrelevant information, and are disproportional. See, e.g., Moses v. Halstead, 236 F.R.D. 667,
                                     21   672 (D. Kan. 2006) (holding a discovery request facially overly broad if it “applies to a general
                                     22   category or group of documents or a broad range of information”) (cited with approval in Moser
                                     23   v. Health Ins. Innovations, Inc., No. 17cv1127-WQH(KSC), 2018 U.S. Dist. LEXIS 215901,
                                     24   at *43 (S.D. Cal. Dec. 21, 2018)); Russell, No. 18-2144-KHV, 2019 U.S. Dist. LEXIS 93078,
                                     25   at *7-8 (sustaining objection to facially overly broad request for entire e-mail account);
                                     26   Shinedling, No. ED CV 12-438-CJC (SPx), 2013 U.S. Dist. LEXIS 198466, at *5-8 (request
                                     27   for the complete Facebook accounts of decedent and surviving spouse was overbroad). The
                                     28   decision in Rivera, No. 18-14005, 2019 U.S. Dist. LEXIS 83827, at *10-11 provides a good

                                                                                         3
                                      1
                                          example. There, the court ruled that a demand for full download of another party’s cell phone
                                      2
                                          was “overly broad, not relevant or proportional” where the party seeking the download offered
                                      3
                                          limited potentially relevant facts they believed the cell phone data would reveal.
                                      4
                                                 The Brailsfords do not distinguish their Subpoena to Setec from such facially invalid
                                      5
                                          “omnibus requests”, or the judicial decisions that affirm their impropriety. See Moser, No.
                                      6
                                          17cv1127-WQH(KSC), 2018 U.S. Dist. LEXIS 215901, at *43. Instead, they repeatedly argue
                                      7
                                          that their Subpoena is properly limited because they think within the three-years’ worth of
                                      8
                                          unlimited phone data demanded there may be information that helps them with three arguments:
                                      9
                                          1) that Ms. Sweet really was not Daniel’s common law wife under the laws of Texas; 2) that
                                     10
                                          Ms. Sweet must have been sexually unfaithful to her husband; and 3) that Ms. Sweet is seeking
                                     11
                                          damages for emotional harms and economic losses she never suffered. [See Doc. 437, at p.10,
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                          ln. 6 - 14]. Ignoring that the Brailsfords provide no specifics about what information may reside
                                     13
                                          on the phone that would be relevant to those categories, or what basis they have for assuring
                                     14
                                          the Court of its likely existence, they entirely reverse the discovery standards of Rule 26(b) and
                                     15
                                          (c)(1), which are also incorporated by Rule 45, Fed.R.Civ.P. [See Doc. 436, at pp.7-8 (citing
                                     16
                                          cases on incorporation of Rule 26 standards in Rule 45 dispute)].
                                     17
                                                 First, the test for compliance with Rules 26(b), (c) and 45 focuses on everything the
                                     18
                                          omnibus subpoena demands, not just whether there are some pieces within the omnibus class
                                     19
                                          demanded that might end up being relevant and proportional. A party cannot claim “my
                                     20   generalized subpoena for everything on your phone is properly limited because in recovering
                                     21   everything you have, some of that data will likely be relevant to issues in the case.” By that
                                     22   logic, the broader, more non-specific and more overly generalized a request is, the more
                                     23   justifiable it becomes. After all, one could simply request of another party “all records, of any
                                     24   kind whatsoever, from any date whatsoever, about any topic whatsoever, and involving any
                                     25   persons, places or things whatsoever that you have” because such an incredibly broad request
                                     26   is the most assured way to obtain from the opposing party all they have that is actually relevant
                                     27   and discoverable. Then, when challenged, the subpoenaing party would simply have to list off
                                     28   a series of general case issues some of the requested records might touch upon like the

                                                                                          4
                                      1
                                          Brailsfords do here. When the federal courts adopted Rule 26(b), and its corollary standards in
                                      2
                                          Rule 45, they banished such backwards logic and insisted instead that the subpoenaing party
                                      3
                                          limit their subpoenas carefully on the front end to matters that are relevant, non-privileged, and
                                      4
                                          proportional. See, e.g., Troupe v. Loomis, No. 3:15-CV-05033-BHS-JRC, 2015 U.S. Dist.
                                      5
                                          LEXIS 104747, at *4 (W.D. Wash. Aug. 7, 2015)(“‘A party issuing a subpoena “must take
                                      6
                                          reasonable steps to avoid imposing undue burden or expense” on the subpoena’s target and the
                                      7
                                          court from which the subpoena issues must enforce this restriction.”). The Brailsfords’ position
                                      8
                                          also ignores that it is their burden to “demonstrate that the discovery sought is relevant” to avoid
                                      9
                                          having it quashed. Wilcox v. Swapp, No. 2:17-CV-275-RMP, 2018 U.S. Dist. LEXIS 206666,
                                     10
                                          at *15 (E.D. Wash. Dec. 6, 2018). They have not met that burden.
                                     11
                                                 The Brailsfords further argue that their Subpoena is properly time-limited, even though
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                          it sets no date limits for the records demanded. Such “a discovery request without any temporal
      BASKIN RICHARDS PLC




                                     13
                                          or other reasonable limitation is objectionable on its face as overly broad.” Eugenio v. Sempra
                                     14
                                          Energy, No. 10cv1513-CAB(KSC), 2015 U.S. Dist. LEXIS 184475, at *6-7 (S.D. Cal. Mar.
                                     15
                                          30, 2015) (citing, Ehrlich v. Union Pacific R.R. Co., 302 F.R.D. 620, 625 (D. Kan. 2014);
                                     16
                                          Johnson v. Kraft Foods North America, Inc., 236 F.R.D. 535, 541-542 (D. Kan. 2006)).
                                     17
                                                 The Brailsfords now claim that they have inadvertently set a proper time limit because
                                     18
                                          the phone was only in use for some three years and therefore could only contain three years’
                                     19
                                          worth of the incredibly broad sets of data demanded. [Doc. 437, at p.5, lns. 17-20]. This ignores
                                     20   that the Brailsfords have not shown how all categories of data accumulated on a phone over
                                     21   three years would possibly be relevant or proportional. It also ignores that the Brailsfords did
                                     22   not set any particular time limit in their request. Had the phone been in use for five years instead
                                     23   of three years, the Subpoena would require five years’ worth of data. And, the Brailsfords
                                     24   ignore that the time limitation requirement does not merely require some time limit, but a time
                                     25   limit tied directly to periods relevant to the claims and defenses.
                                     26          Here, the Brailsfords are admitting that they have sought all text messages, e-mails,
                                     27   social media posts, photos, music files, notes, downloads, call logs, contact lists, and all other
                                     28   data created or stored over two years before the operative events in this case – Daniel’s killing.

                                                                                           5
                                      1
                                          They have made no attempt to tie such a vast, pre-killing period to specific, discoverable data
                                      2
                                          or events. So, they have not shown that the Subpoena is properly time limited. Moreover, the
                                      3
                                          argument that the Subpoena meets the time limitation requirements because the data they seek
                                      4
                                          was created within some defined time period, no matter how long, is nonsensical. The
                                      5
                                          Brailsfords’ position is equivalent to saying “my request for every single letter or e-mail or note
                                      6
                                          the Judge has created since birth is properly limited as to time because the Judge has only lived
                                      7
                                          for 29 years.” The Brailsfords failed their obligation to use proper time restrictions that would
                                      8
                                          not compel the production of private information of Ms. Sweet outside relevant time periods.
                                      9
                                          II.    The Sweet Plaintiffs Have Standing.
                                     10
                                                 The Sweet Plaintiffs will not repeat the analysis at pages 5 and 13-14 of their Motion
                                     11
                                          confirming their individual standing to contest and seek a protective order against the Subpoena
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                          to Setec Investigations. The caselaw there both affirms that where a party’s personal, private
      BASKIN RICHARDS PLC




                                     13
                                          records are being held by a third-party custodian like Setec, the party owning the phone has
                                     14
                                          standing to seek an order like the one sought here. The decisions cited by the Brailsfords are
                                     15
                                          distinguishable. The Sweet Plaintiffs are not trying to protect some non-party against burden,
                                     16
                                          or embarrassment or harassment, but to protect their own rights and private information.
                                     17
                                          III.   The Sweet Plaintiffs Waived No Objections and Acted Timely to Seek Relief.
                                     18
                                                 As discussed below, the Sweet Plaintiffs’ objections and Motion are timely and were not
                                     19
                                          waived. But, the Brailsfords’ standing and timeliness/waiver arguments are a red herring
                                     20   because “[t]he court, on its own, must limit discovery sought [through a subpoena to a non-
                                     21   party] if it is unreasonably duplicative, if it can be obtained from a source that is more
                                     22   convenient or less burdensome, or if the burden of producing it outweighs its likely benefit
                                     23   considering the needs of the case, the amount in controversy, the parties' resources, the
                                     24   importance of the issues at stake in the action, and the importance of the discovery in resolving
                                     25   the issues.” Hampton v. Steen, No. 2:12-cv-00470-SU, 2014 U.S. Dist. LEXIS 87720, at *15-
                                     26   16 (D. Or. June 27, 2014) (citing Fed. R. Civ. P. 26(b)(2)(C)(i)-(iii)). Rule 45(d)(1) also
                                     27   “imposes an obligation on the court [to quash an improper subpoena to a non-party] even if a
                                     28   party has no standing to move to quash. Hampton, No. 2:12-cv-00470-SU, 2014 U.S. Dist.

                                                                                          6
                                      1
                                          LEXIS 87720, at *15 (citing Mount Hope Church v. Bash Back!, 705 F.3d 418, 425 (9th Cir.
                                      2
                                          2012); Chevron Corp. v. Donziger, 2013 U.S. Dist. LEXIS 119622, 2013 WL 4536808, * 11-
                                      3
                                          12 (N.D. Cal. Aug. 22, 2013) (court has an independent obligation even if a party does not have
                                      4
                                          standing to quash a subpoena issued to nonparty). So, irrespective of any party’s standing or
                                      5
                                          timeliness, the Court still has an independent duty to quash this facially over broad subpoena.
                                      6
                                                 Moreover, the Motion and objections are timely. The Brailsfords’ characterization of
                                      7
                                          when they served the Subpoena and whether the Sweet Plaintiffs somehow waived their
                                      8
                                          objections are both factually and legally flawed. They assert that the Subpoena was “arguably
                                      9
                                          served on Setec on March 25, 2020” when some unnamed “Administrative staff” confirmed
                                     10
                                          that a UPS store in California was open for business and the Brailsfords’ FedEx driver left the
                                     11
                                          letter purportedly containing the Subpoena “at the front door”. [Doc. 437, at p.3, n. 2, and p.6,
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                          ln. 14]. That is hardly proof of effective service. And, the Court could not find waiver because
                                     13
                                          a subpoena was “arguably served”. Nor have the Brailsfords offered any facts or law to support
                                     14
                                          their contention that Setec somehow had authority to waive the Sweet Plaintiffs’ objections
                                     15
                                          after it was “arguably served” by a letter dropped at the door of a post office box business.
                                     16
                                                 The Brailsfords also claim that they sent a “follow-up letter” to the UPS postal box
                                     17
                                          location in California by FedEx who received a confirmation of delivery signed by “C. Covid”
                                     18
                                          on April 27, 2020. But that assertion similarly suffers from the obvious questions about whether
                                     19
                                          the signature of someone named “Covid” was a pandemic hoax and whether the letter ever
                                     20   made it to a box owned by Setec. The Brailsfords admit that undersigned counsel expressly
                                     21   advised the Brailsfords’ attorneys in writing on April 27, 2020 that Setec had informed the
                                     22   Sweet Plaintiffs’ attorneys that it was “never served, nor received the Brailsford Defendants’
                                     23   subpoena.” [Doc. 437, at p. 3, lns. 9-10]. The Brailsfords offer no contrary proof.
                                     24          Moreover, in that same April 27th message the Sweet Plaintiffs advised the Brailsfords’
                                     25   counsel of their objections to the Subpoena and their intent to make further objections once the
                                     26   Subpoena was actually served. [Doc. 436, at Ex. 1]. Though the Brailsfords claim they actually
                                     27   finally served the postal box for Setec on April 29, 2020, they did not provide the Sweet
                                     28   Plaintiffs notice of that until May 1, 2020. [See Doc. 436, at Ex. 2 (Bearing May 1, 2020

                                                                                         7
                                      1
                                          “Received” stamp)]. Then, on May 8, 2020, just 7 days later, Sweet Plaintiffs’ counsel served
                                      2
                                          a further written, detailed objection to the Subpoena on the Brailsfords. [See Doc. 436, at Ex.
                                      3
                                          3]. When the Brailsfords refused to withdraw the subpoena, the Sweet Plaintiffs promptly filed
                                      4
                                          this Motion on May 15, 2020 to protect their rights against just the type of argument the
                                      5
                                          Brailsfords are trying to make now. In all then, just 14 total days elapsed between the time the
                                      6
                                          Brailsfords actually advised the Sweet Plaintiffs that they thought they had finally served Setec
                                      7
                                          and the filing of this Motion, and before that the Sweet Plaintiffs had served two written
                                      8
                                          objections on the Brailsfords dated April 27, 2020 and May 8, 2020. This establishes a timely
                                      9
                                          objection and motion for protective order under Rules 45 and 26(c), Fed.R.Civ.P.
                                     10
                                                 Given that the Brailsfords cannot assure the parties and the Court that Setec received the
                                     11
                                          Subpoena, and that the Sweet Plaintiffs acted promptly to both advise the Brailsfords that Setec
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                          had not been served and to object in writing and file this Motion, there has been no waiver.
                                     13
                                          Moreover, even if the Brailsfords had been able to prove the Motion was somehow untimely,
                                     14
                                          the law is well established that this Court can, and should, consider even an untimely objection
                                     15
                                          under facts like these. “[T]the district court may, ‘in unusual circumstances and for good cause,’
                                     16
                                          consider an untimely objection to a subpoena. Yousuf v. Samantar, 451 F.3d 248, 252 (D.C.
                                     17
                                          Cir. 2006) (citing Concord Boat Corp. v. Brunswick Corp., 169 F.R.D. 44, 48 (S.D.N.Y. 1996);
                                     18
                                          9 James W. Moore et al., Moore’s Federal Practice § 45.04[2] (3d ed. 2004)). “Certain factors
                                     19
                                          may guide the district court's discretion, for example, whether (1) the subpoena is ‘overbroad
                                     20   on its face and exceeds the bounds of fair discovery’; (2) the subpoenaed witness is a nonparty
                                     21   acting in good faith; and (3) counsel for the witness was in contact with counsel for the party
                                     22   issuing the subpoena prior to filing its formal objection.” Id. (quoting Concord Boat, 169 F.R.D.
                                     23   at 48 (internal quotation marks omitted); 9 Moore et al. § 45.04[2]; Alexander v. FBI, 186
                                     24   F.R.D. 21, 34-36 (D.D.C. 1998). All those factors exist here.
                                     25          After all, the subpoenaed party was a non-party and both Setec and the Sweet Plaintiffs
                                     26   have acted in good faith. Also, the Yousuf court found that where “the subpoena is broad enough
                                     27   at least to raise a question of overbreadth; and counsel for the Department acted promptly to
                                     28   contact counsel for the plaintiffs and to file his objections,” the Court may properly consider

                                                                                          8
                                      1
                                          even an untimely objection. 451 F.3d at 252. Here, the Subpoena is overbroad and improper,
                                      2
                                          and the Sweet Plaintiffs acted promptly to send their objections in writing, and then to file this
                                      3
                                          Motion. Therefore, the Court has good cause to consider even an untimely objection in this
                                      4
                                          case, and should do so if it finds reason to believe any objections were untimely.
                                      5
                                          IV.    The Brailsfords Resort to False Accusations, Which Further Justifies the Award of
                                      6          All Expenses, Including Attorneys’ Fees, to the Sweet Plaintiffs.
                                      7          The Brailsfords respond to the Sweet Plaintiffs’ request for an award of expenses
                                      8   including attorneys’ fees under Rules 26(c)(3) and 37(a)(5)(A), Fed.R.Civ.P. with multiple,
                                      9   provably false statements. First, they state that their Subpoena was substantially justified
                                     10   because “Plaintiffs’ pattern of delay and efforts to subvert the discovery process forced
                                     11   Brailsford Defendants to issue the Subpoena.” [Doc. 437, at p.17, lns. 13-14]. This “pattern of
2901 N. Central Avenue, Suite 1150




                                     12   delay and subversion” allegation rests on their even sharper assertions that:
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                     13
                                                 Throughout the litigation, Plaintiffs have filed numerous unsupported motions
                                     14          and objections seemingly designed to intentionally block and delay the
                                                 disclosure of discoverable evidence. As the record demonstrates, Plaintiffs have
                                     15          consistently muddied the waters, confused the issues, held back discoverable
                                     16          information, and deliberately misstated facts. Instead of working toward common
                                                 agreements, Plaintiffs bombard the parties with motions designed to attack,
                                     17          frustrate, and delay.
                                     18
                                          [Doc. 437, at p.4, lns. 22-26 (emphasis added)]. Nowhere do such allegations identify a single
                                     19
                                          one of the “numerous unsupported motions designed to intentionally block and delay disclosure
                                     20
                                          of discoverable evidence” or the “motions designed to attack, frustrate, and delay” with which
                                     21
                                          the Sweet Plaintiffs have “bombarded” the Brailsfords. The reason is, no such motions exist.
                                     22
                                          [See discussion, infra, at pp.10-11]. And, the Court should take special note that the Brailsfords
                                     23   have elected to base their Response on multiple false assertions.
                                     24          First, there is no truth to the allegation that some pattern of delay and subversive efforts
                                     25   by the Sweet Plaintiffs “forced [the] Brailsford Defendants to issue the Subpoena.” As noted
                                     26   above, Brailsfords initiated the Subpoena on March 23, 2020, which was less than three weeks
                                     27   after the Court had issued its March 3, 2020 Order directing the parties to try and work out a
                                     28   phone search procedure, and just five days after the Sweet Plaintiffs had complied by sending

                                                                                          9
                                      1
                                          the Defendants a proposed search protocol, and just one day before any of the Defendants had
                                      2
                                          even responded to the Sweet Plaintiffs’ proposed search protocol with proposed alternatives.
                                      3
                                          [See Doc. 437 (Ex. 1), at pp.6-7 (e-mail from Sweet Plaintiffs’ counsel dated March 19, 2020)
                                      4
                                          and pp.4-5 (e-mail from Mesa Defendants’ counsel dated March 24, 2020)]. The phone search
                                      5
                                          process was underway, in the form directed by the March 3, 2020 Order, and the allegation that
                                      6
                                          delay and subversive tactics somehow forced the Subpoena is flatly false.
                                      7
                                                 Equally false are the Brailsfords’ assertions at page 3, lines 1-5, and page 18, lines 4-5
                                      8
                                          that the Subpoena was merely an impulse reaction to the Brailsfords’ counsel learning for the
                                      9
                                          first time after the status conference on February 20, 2020 that the Sweet Plaintiffs had a
                                     10
                                          forensic download of the phone data. Instead, several months earlier – on December 6, 2019 –
                                     11
                                          Sweet Plaintiffs’ counsel provided all Defendants’ counsel, including the author of the
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                          Response, Karen Stillwell, with a declaration from Michael Long confirming that Setec created
                                     13
                                          a forensic download of the cell phone to perform an earlier search requested by the Defendants
                                     14
                                          for messages between Laney Sweet and her husband 48 hours prior to his killing and 24 hours
                                     15
                                          after it. [See Ex. 1 hereto (excerpts of Sweet Plaintiffs’ Ninth Supplemental Disclosure
                                     16
                                          Statement served Dec. 6, 2019, disclosing declaration of Michael Long at p. 48, para 123; Ex.
                                     17
                                          2 hereto (copy of declaration of Michael Long); Ex. 3 hereto (e-mail addressing Ms. Stillwell
                                     18
                                          and other Defendants’ counsel and attaching Mr. Long’s declaration)]. It is especially puzzling
                                     19
                                          why the Brailsfords’ counsel would rely on such a falsehood when their own Exhibit 1 exposes
                                     20   the December 6, 2019 disclosure of the phone download. [See Doc. 437, Ex. 1, at p. 2].
                                     21          Finally, the Brailsfords’ assertions that they were forced to serve the Subpoena because
                                     22   the Sweet Plaintiffs had filed “numerous unsupported motions designed to intentionally block
                                     23   and delay disclosure of discoverable evidence” and had “bombarded” the Brailsfords with
                                     24   “motions designed to attack, frustrate, and delay” are also false, and the docket proves it. The
                                     25   only motions regarding discovery filed by the Sweet Plaintiffs were: 1) their motion filed July
                                     26   23, 2019, (and eventually withdrawn) [Docs. 326, 328], which asked for an extension of the
                                     27   discovery deadlines to allow them to complete depositions; and 2) their motion requesting an
                                     28   order that would grant a commission to allow the oath to be administered to Defendant Charles

                                                                                         10
                                      1
                                          Langley when Defendants insisted he be deposed from the Philippines [Doc. 361]. These were
                                      2
                                          motions seeking to obtain discovery the Defendants were impeding, not to prevent any
                                      3
                                          discovery by any Defendant. In stark contrast, the record shows the Defendants have filed
                                      4
                                          numerous motions to try and stop the Sweet Plaintiffs from obtaining discovery, including:
                                      5
                                            1. A motion to stay discovery filed by Defendant Langley [Doc. 152], followed by notices
                                      6        of no objection to that motion filed by the Brailsfords [Doc. 157] and by LQ
                                      7        Management, L.L.C. [Doc. 162], and a joinder filed by the City of Mesa and Defendants
                                               Elmore, Doane, Cochran and Gomez [Doc. 160];
                                      8
                                            2. The Motion of Defendants City of Mesa, Elmore, Doane, Cochran and Gomez to stay
                                      9        all discovery [Doc. 227], for which Defendants Langley [Doc. 229] and LQ
                                     10        Management, LLC [Doc. 230] filed joinders;

                                     11     3. The motion to bifurcate by Defendants City of Mesa, Elmore, Doane, Cochran and
2901 N. Central Avenue, Suite 1150




                                               Gomez which also sought to stay other discovery that the Court had authorized by the
                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                               Sweet Plaintiffs [Doc 247]; and
      BASKIN RICHARDS PLC




                                     13
                                            4. An Expedited Motion for Protective Order for Depositions and Discovery filed by
                                     14        Defendants City of Mesa, Elmore, Doane, Cochran and Gomez [Doc. 311].
                                     15   It is one thing for a party to characterize an opponents’ actions and motions negatively, but an
                                     16   altogether different thing for the Brailsfords to simply make up motions that were never filed
                                     17   and use the phantom motions as its excuse for a blatantly improper subpoena. The docket in
                                     18   this case is clear. The Brailsfords’ counsel cannot claim a good faith belief in the truth of their
                                     19   factual allegations about the Sweet Plaintiffs “bombarding” them with “numerous unsupported
                                     20   motions” trying to block discovery were true. The decision to justify a bad subpoena with false
                                     21   statements should have consequences, and the Court has good cause to order the Brailsfords
                                     22   personally, their counsel, or both to pay all the Sweet Plaintiffs’ expenses, including attorneys’
                                     23   fees, incurred in having to file this Motion and reply to the erroneous response assertions.
                                     24          The Court should issue the protective order finding that the Subpoena violates the
                                     25   Court’s Order of March 3, 2020, and that it violates Rules 26(b)(1), Fed.R.Civ.P., Rule 26(c)(1)
                                     26   and Rule 45(d)(1), Fed.R.Civ.P. The Court’s order should further direct that Setec not respond,
                                     27   that the Subpoena is quashed, and that the Brailsfords, their counsel, or both are required to pay
                                     28   the Sweet Plaintiffs their reasonable expenses of bringing this motion.

                                                                                          11
                                      1
                                          RESPECTFULLY SUBMITTED this 5th of June, 2020.
                                      2

                                      3                               BASKIN RICHARDS PLC

                                      4
                                                                      /s/ William A. Richards
                                      5
                                                                      William A. Richards
                                      6                               Alan S. Baskin
                                                                      Shayna G. Stuart
                                      7                               2901 N. Central Avenue, Suite 1150
                                      8                               Phoenix, AZ 85012

                                      9                               AND
                                     10
                                                                      GERAGOS & GERAGOS, PC
                                     11                               Mark Geragos
2901 N. Central Avenue, Suite 1150




                                                                      Benjamin Meiselas
                                     12
     Telephone 602-812-7979




                                                                      644 S. Figueroa Street
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                     13
                                                                      Los Angeles, CA 90017

                                     14                               GALLAGHER & KENNEDY, PA
                                                                      Grant Woods
                                     15                               2575 E. Camelback Road, Suite 1100
                                     16                               Phoenix, AZ 85016

                                     17                               Attorneys for Plaintiff Laney Sweet, an individual, on
                                                                      her own behalf and as guardian of Plaintiffs E.S. and
                                     18
                                                                      N.S., and as representative of the Plaintiff Estate of
                                     19                               Daniel Shaver
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                          12
                                      1                                  CERTIFICATE OF SERVICE
                                      2
                                                 I hereby certify that on June 5, 2020, I electronically transmitted the attached document
                                      3   to the Clerk’s Office using the CM/ECF system for filing to:
                                      4
                                          Kathleen Wieneke
                                      5   Christina Retts
                                          WIENEKE LAW GROUP, PLC
                                      6   1095 W. Rio Salado Parkway, Suite 209
                                      7   Tempe, AZ 85281
                                          Attorneys for Defendants City of Mesa,
                                      8   Brian Elmore, Christopher Doane, and
                                          Bryan Cochran
                                      9

                                     10   John T. Masterson
                                          Joseph J. Popolizio
                                     11   JONES, SKELTON & HOCHULI, PLC
2901 N. Central Avenue, Suite 1150




                                     12   40 N. Central Ave., Suite 2700
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                          Phoenix, AZ 85004
                                     13   Attorneys for Defendant Richard Gomez
                                     14   Daniel O’Connor
                                     15   Karen Stillwell
                                          O’CONNOR & DYET, P.C.
                                     16   7955 S. Priest Drive
                                     17
                                          Tempe, AZ 85284
                                          Attorneys for Defendants Philip
                                     18   Brailsford and Corrine Brailsford
                                     19   Mark Zukowski
                                     20   David Potts
                                          Jonathan Barnes
                                     21   JONES, SKELTON & HOCHULI, PLC
                                          40 N. Central Avenue, Suite 2700
                                     22
                                          Phoenix, AZ 85004
                                     23   Attorney for Defendant La Quinta Holdings
                                     24   James Belanger
                                     25   J. BELANGER LAW PLLC
                                          PO Box 447
                                     26   Tempe, AZ 85280
                                     27
                                          Spencer Scharff
                                     28   SCHARFF PLC
                                          502 W. Roosevelt Street
                                                                                         13
                                      1   Phoenix, AZ 85003
                                      2   Attorney for Defendant Charles Langley

                                      3   Sven K. Budge
                                          BUDGE LAW FIRM, PLLC
                                      4
                                          1134 E. University Drive, Suite 121
                                      5   Mesa, AZ 85203
                                          Attorney for Plaintiffs Grady and Norma Shaver
                                      6

                                      7
                                          /s/ Cristina McDonald
                                      8

                                      9

                                     10

                                     11
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                                     14
